Exhibit 10.1

OMNIBUS AGREEMENT

This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Closing Date among Valero Energy Corporation, a Delaware corporation
(“Valero”), Valero Energy Partners LP, a Delaware limited partnership (the
“Partnership”), Valero Energy Partners GP LLC, a Delaware limited liability
company (the “General Partner”), Valero Partners Operating Co. LLC, a Delaware
limited liability company (“OLLC”), Valero Marketing and Supply Company, a
Delaware corporation, (“VMSC”), Valero Partners EP, LLC, a Delaware limited
liability company, Valero Partners Lucas, LLC, a Delaware limited liability
company, Valero Partners Memphis, LLC, a Delaware limited liability company,
Valero Terminaling and Distribution Company (“VTDC”), a Delaware corporation,
The Shamrock Pipe Line Corporation, a Delaware corporation, Valero Plains
Company LLC, a Texas limited liability company, The Premcor Refining Group Inc.,
a Delaware corporation (“Premcor Refining”), and The Premcor Pipeline Co., a
Delaware corporation (“Premcor Pipeline”).

RECITALS

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 2, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 3, with respect to the amount
to be paid by the Partnership for the centralized general and administrative
services to be performed by Valero and its Affiliates (including the General
Partner) for and on behalf of the Partnership Group.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 4, with respect to the
Partnership Group’s right of first offer with respect to the ROFO Assets (as
defined herein).

4. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 5, with respect to Valero’s
right of first refusal with respect to certain ROFR Assets (as defined herein).

5. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 6, with respect to the
granting of a license from Valero to the Partnership Group.

6. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article 7, with respect to certain
projects that will be undertaken by the Partnership after the Closing Date and
the prepayment by VTDC of certain amounts relating to such projects.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

1.1 Definitions. As used in this Agreement (including the Recitals, which are
incorporated herein for all purposes) the following terms shall have the
meanings set forth below:

“Acquisition Proposal” is defined in Section 5.2.

“Administrative Fee” is defined in Section 3.2(a).

“Affiliate” is defined in the Partnership Agreement.

“Assets” means all pipelines, storage tanks, vehicles, truck racks, terminal
facilities, offices and related equipment, real estate, contracts and other
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed or otherwise transferred pursuant to the
Contribution Agreement to any Group Member, or owned by, leased by or necessary
for the operation of the business, properties or assets of any Group Member as
of the Closing Date.

“Business Day” means each calendar day other than a Saturday, Sunday or a day
that is an official holiday in the State of Texas.

“Closing Date” means December 16, 2013.

“Conflicts Committee” is defined in the Partnership Agreement.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (B) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (C) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.

 

2



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, Valero, OLLC, VTDC, Premcor Pipeline, Premcor Refining and
Valero Refining Company-Tennessee, L.L.C., a Delaware limited liability company,
together with the additional conveyance documents and instruments contemplated
or referenced thereunder, as such may be amended, supplemented or restated from
time to time.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Covered Right-of-Way Losses” is defined in Section 2.2.

“Disposition Notice” is defined in Section 5.2.

“Environmental Deductible” is defined in Section 2.5(a).

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including
the federal Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. §§9601 et seq., the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. §§6901 et seq., the Clean Air Act,
as amended, 42 U.S.C. §§7401 et seq., the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §§1251 et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Oil Pollution Act of 1990, 33 U.S.C.
§§2701 et seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C.
§§300f et seq., the Hazardous Materials Transportation Act of 1994, as amended,
49 U.S.C. §§ 5101 et seq., the Pipeline Safety Improvement Act of 2002, 49
U.S.C. §§60101 et seq., and other environmental conservation and protection laws
and the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq, and
the regulations promulgated pursuant thereto, and any state or local
counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“First ROFR Acceptance Deadline” is defined in Section 5.2.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Group Member” is defined in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, and (b) petroleum, oil, gasoline, natural
gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other refined
petroleum hydrocarbons.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Identification Deadline” means the fifth anniversary of the Closing Date.

“Indemnified Party” means the Person entitled to indemnification in accordance
with Article 2.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article 2.

“Interest Rate” means the lesser of (i) two percent (2%) over the one month
London Interbank Offered Rate (LIBOR) prevailing during the period in question,
and (ii) the maximum rate permitted by applicable law.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“Offer Price” is defined in Section 5.2.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as the
same may be amended from time to time.

“Partnership Change of Control” means Valero ceases to control, directly or
indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract, or otherwise.

“Partnership Group” is defined in the Partnership Agreement.

“Partnership Interest” is defined in the Partnership Agreement.

 

4



--------------------------------------------------------------------------------

“Party” means a signatory to this Agreement, and “Parties” means all of the
signatories to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Prefunded Projects” is defined in Article 7.

“Proposed Transaction” is defined in Section 4.2(a).

“Proposed Transferee” is defined in Section 5.2.

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-191259), as amended.

“Reimbursable Expenses” is defined in Section 3.3.

“Representatives” is defined in Section 8.1(a).

“Retained Assets” means all pipelines, storage tanks, vehicles, truck racks,
terminal facilities, offices and related equipment, real estate, contracts and
other assets, or portions thereof owned by any of the Valero Entities as of the
Closing Date that were not directly or indirectly conveyed, contributed or
otherwise transferred to the Partnership Group pursuant to the Contribution
Agreement or the other documents referenced in the Contribution Agreement.

“Right-of-Way Consents” means any consents, licenses or permits (other than
Environmental Permits) necessary to allow (1) any pipeline included in the
Assets to cross the roads, waterways, railroads and other areas upon which any
such pipeline is located as of the Closing Date, or (2) the transfer of any of
the Assets to the Partnership Group, in each case, where such failure renders
the Partnership Group liable to a third party or unable to use or operate the
Assets in substantially the same manner that the Assets were used and operated
immediately prior to the Closing Date.

“ROFO Assets” means the assets listed on Schedule D to this Agreement.

“ROFO Asset Owner” is defined in Section 4.1(a).

“ROFO Governmental Approval Deadline” is defined in Section 4.2(c).

“ROFO Period” is defined in Section 4.1(a).

“ROFO Notice” is defined in Section 4.2(a).

“ROFO Response” is defined in Section 4.2(a).

 

5



--------------------------------------------------------------------------------

“ROFR Assets” means any assets of the Partnership Group that serve any refinery
owned, acquired or constructed by a Valero Entity, including the assets listed
on Schedule E to this Agreement.

“ROFR Asset Owner” is defined in Section 5.1(a).

“ROFR Governmental Approval Deadline” is defined in Section 5.2(c).

“ROFR Response” is defined in Section 5.2.

“Sale Assets” is defined in Section 5.2.

“Second ROFR Acceptance Deadline” is defined in Section 5.2.

“Subsidiary” is defined in the Partnership Agreement.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

“Valero Entities” means Valero and each of its Affiliates, other than the
General Partner and the Group Members.

“Valero License” is defined in Section 6.1.

“Valero Marks” is defined in Section 6.1.

1.1 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

 

6



--------------------------------------------------------------------------------

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

ARTICLE 2

Indemnification

2.1 Environmental Indemnification.

(a) Subject to Section 2.5, Valero shall indemnify, defend and hold harmless
each Group Member from and against any Losses suffered or incurred by such Group
Member, directly or indirectly, including as a result of any claim by a third
party, by reason of or arising out of:

(i) any violation of Environmental Laws resulting or arising from the ownership
or operation of the Assets prior to the Closing Date;

(ii) any environmental remediation or corrective action that is required by
Environmental Law, to the extent resulting or arising from releases occurring
during the ownership or operation of the Assets prior to the Closing Date
(including the presence of Hazardous Substances on, under, about or migrating to
or from the Assets or the disposal or release of Hazardous Substances generated
by operation of the Assets at non-Asset locations) including (A) the cost and
expense of any investigation, assessment, evaluation, monitoring, containment,
cleanup, repair, restoration, remediation, risk-based closure activities, or
other corrective action required or necessary under Environmental Laws and
(B) the cost and expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws as in effect prior to the Closing Date;

(iii) any of the environmental matters as set forth on Schedule A; and

(iv) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental remediation or corrective action included under
Section 2.1(a)(ii), Valero will be obligated to indemnify such Group Member only
to the extent that (x) such violation or environmental remediation or corrective
action was caused by the consummation of the transactions contemplated by the
Contribution Agreement or occurred or existed before the Closing Date under
Environmental Laws as in effect on or prior to the Closing Date, (y) the
violation, remediation or corrective action was not identified in a voluntary
audit or investigation undertaken outside the ordinary course of business by any
Group Member or any person acting

 

7



--------------------------------------------------------------------------------

at the request or on behalf of any Group Member and (z) Valero is notified in
writing of such violation or environmental remediation or corrective action
prior to the Identification Deadline. Losses subject to indemnification in this
Section 2.1(a) are referred to collectively as “Covered Environmental Losses”.

(b) Except for Covered Environmental Losses (exceeding the Environmental
Deductible, where applicable) the Partnership shall indemnify, defend and hold
harmless Valero from and against any Losses suffered or incurred by any of the
Valero Entities, directly or indirectly, including as a result of any claim by a
third party, by reason of or arising out of any of the following, in each case
regardless of whether they existed, arose or occurred before or after the
Closing Date:

(i) any violation of Environmental Laws resulting or arising from the ownership
or operation of the Assets; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets (including the presence of
Hazardous Substances on, under, about or migrating to or from the Assets or the
disposal or the release of Hazardous Substances generated by operation of the
Assets at non-Asset locations).

2.2 Right-of-Way Indemnification. Subject to Section 2.5, Valero shall
indemnify, defend and hold harmless each Group Member from and against any
Losses suffered or incurred by such Group Member, directly or indirectly,
including as a result of any claim by a third party, by reason of or arising out
of (a) the failure of such Group Member to be the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in and to
the lands on which any of the Assets conveyed or contributed to such Group
Member on the Closing Date is located as of the Closing Date, and such failure
renders such Group Member liable to a third party or unable to use or operate
the Assets in substantially the same manner that the Assets were used and
operated immediately prior to the Closing Date; (b) the failure of such Group
Member to have any Right-of-Way Consents; and (c) the cost of curing any
condition set forth in Section 2.2(a) or (b) that does not allow any Asset to be
operated in accordance with prudent industry practice, in each case to the
extent that Valero is notified in writing of any of the foregoing prior to the
Identification Deadline. Losses subject to indemnification in this Section 2.2
are referred to collectively as “Covered Right-of-Way Losses”.

2.3 Additional Indemnification.

(a) Valero shall indemnify, defend and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member, directly or
indirectly, including as a result of any claim by a third party, by reason of or
arising out of:

(i) events and conditions associated with the ownership or operation of the
Assets and occurring before the Closing Date (other than Covered Environmental
Losses which are provided for under Section 2.1 and Losses for which the
Partnership is indemnifying Valero under Section 2.1(b)), to the extent Valero
is notified in writing of such Loss prior to the Identification Deadline;

 

8



--------------------------------------------------------------------------------

(ii) the consummation of the transactions contemplated by the Contribution
Agreement;

(iii) any of the matters set forth on Schedule B;

(iv) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

(v) all federal, state and local tax liabilities attributable to the ownership
or the operation of the Assets prior to the Closing Date, and any such tax
liabilities that may result from the formation of the Partnership Group and the
General Partner or from the consummation of the transactions contemplated by the
Contribution Agreement; and

(vi) the failure of any Partnership Group Member to have on the Closing Date any
consent, license, permit or approval (other than Environmental Permits and
Right-of-Way Consents) necessary to allow such Partnership Group Member to own
or operate the Assets in substantially the same manner described in the
Registration Statement, to the extent Valero is notified in writing of such Loss
prior to the Identification Deadline.

(b) The Partnership shall indemnify, defend, and hold harmless Valero from and
against any Losses suffered or incurred by any of the Valero Entities, directly
or indirectly, including as a result of any claim by a third party, by reason of
or arising out of events and conditions to the extent associated with the
ownership or operation of the Assets and occurring after the Closing Date (other
than Covered Environmental Losses which are provided for under Section 2.1(a)
and Losses for which the Partnership is indemnifying Valero under
Section 2.1(b)), unless such indemnification would not be permitted by any Group
Member under the Partnership Agreement.

2.4 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article 2, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
2, including the selection of counsel, determination of whether to appeal any
decision of any court and the settling of any such claim or any matter or any
issues relating thereto; provided, however, that no such settlement for only the
payment of money shall be entered into without the consent of the Indemnified
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
unless it includes a full release of the Indemnified Party from such claim;
provided further, that no such settlement containing any form of injunctive or
similar relief shall be entered into without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably delayed or withheld.

 

9



--------------------------------------------------------------------------------

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article 2, including the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense and
counterclaims, the making available to the Indemnifying Party of any files,
records or other information of the Indemnified Party that the Indemnifying
Party considers relevant to such defense and counterclaims, the making available
to the Indemnifying Party of any employees of the Indemnified Party and the
granting to the Indemnifying Party of reasonable access rights to the properties
and facilities of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Indemnified Party and further agrees
to maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.4. The obligation
of the Indemnified Party to cooperate with the Indemnifying Party as set forth
in the immediately preceding sentence shall not be construed as imposing upon
the Indemnified Party an obligation to hire and pay for counsel in connection
with the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article 2; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party from third party insurers not affiliated with
the Indemnified Party, and such correlative insurance benefit shall be net of
any expenses related to the receipt of such proceeds, including any premium
adjustments that become due and payable by the Indemnified Party as a result of
such claim, and (ii) all amounts recovered by the Indemnified Party under
contractual indemnities from third Persons.

2.5 Limitations Regarding Indemnification.

(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
2.1(a)(ii), Valero shall not be obligated to indemnify, defend or hold harmless
any Group Member (i) with respect to any individual Losses (or group of related
Losses) not exceeding $10,000 (“De Minimis Losses”), and (ii) until such time as
the total aggregate amount of Losses incurred by the Partnership Group for such
Covered Environmental Losses (excluding De Minimis Losses) exceeds $100,000
during any consecutive 12 month period beginning on the Closing Date or any
anniversary thereof (the “Environmental Deductible”), at which time Valero shall
be obligated to indemnify the Partnership Group for the excess of such Covered
Environmental Losses over the Environmental Deductible. It is agreed that the
Environmental Deductible shall not apply to any Covered Environmental Losses
incurred by any Group Member attributable to those matters identified on
Schedule A.

 

10



--------------------------------------------------------------------------------

(b) With respect to Covered Right-of-Way Losses, Valero shall not be obligated
to indemnify, defend and hold harmless any Group Member until such time as the
aggregate amount of Covered Right-of-Way Losses exceeds $200,000 (the
“Right-of-Way Deductible”), at which time Valero shall be obligated to indemnify
the Partnership Group for the excess of such Covered Right-of-Way Losses over
the Right-of-Way Deductible.

(c) With respect to Losses covered under Section 2.3(a)(i) or 2.3(a)(vi), Valero
shall not be obligated to indemnify, defend and hold harmless any Group Member
until such time as the aggregate amount of such Losses exceeds $200,000 (the
“Other Losses Deductible”), at which time Valero shall be obligated to indemnify
the Partnership Group for the excess of such Losses over the Other Losses
Deductible.

(d) For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party under any portion of this Article
2 other than that described in Sections 2.5(a), 2.5(b) and 2.5(c) and no
monetary cap on the amount of indemnity coverage provided by any Indemnifying
Party under this Article 2.

(e) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL ENTITY OR OTHER THIRD PARTY.

(f) THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.

ARTICLE 3

General and Administrative Services

3.1 General. Valero agrees to provide, and agrees to cause its Affiliates to
provide, to the General Partner, for the Partnership Group’s benefit, the
centralized general and administrative services that Valero and its Affiliates
have traditionally provided in connection with the ownership and operation of
the Assets, which consist of the services set forth on Schedule C (the “General
and Administrative Services”). Any specific General and Administrative Service
listed on Schedule C may be terminated by the General Partner upon ninety
(90) days prior written notice to Valero. In performing the General and
Administrative Services, Valero and its Affiliates shall be entitled to contract
with third parties on behalf of and as agent for (but without fiduciary
liability to) members of the Partnership Group.

 

11



--------------------------------------------------------------------------------

3.2 Administrative Fee.

(a) As consideration for the General and Administrative Services, the
Partnership will pay Valero a fee (the “Administrative Fee”) of $7,939,500 per
year, payable in equal monthly installments as provided in Section 3.4. The
Administrative Fee for the 2014 fiscal year will be prorated based on the number
of days from the Closing Date to December 31, 2014.

(b) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by Valero in good faith, to accurately reflect
the degree and extent of the General and Administrative Services provided to the
Partnership Group and may be adjusted to reflect, among other things, the
contribution, acquisition or disposition of assets to or by the Partnership
Group or to reflect any change in the cost of providing General and
Administrative Services to the Partnership Group due to inflation and to changes
in any law, rule or regulation applicable to the Valero Entities or the
Partnership Group, including any interpretation of such laws, rules or
regulations.

(c) At the end of each calendar year, the Partnership will have the right to
submit to Valero a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the centralized
general and administrative services performed by Valero and its Affiliates for
the benefit of the Partnership Group for the year in question do not justify
payment of the full Administrative Fee for that year. If the Partnership submits
such a proposal to Valero, Valero agrees that it will negotiate in good faith
with the Partnership to determine if the Administrative Fee for that year should
be reduced and, if so, the amount of such reduction. If the Parties agree that
the Administrative Fee for that year should be reduced, then Valero shall
promptly pay to the Partnership the amount of any reduction for that year.

3.3 Reimbursable Expenses.

(a) The Partnership shall reimburse Valero for all other direct or allocated
costs and expenses incurred by Valero and its Affiliates on behalf of the
Partnership Group (collectively, “Reimbursable Expenses”) including:

(i) any expenses incurred or payments made by Valero or its Affiliates for
insurance coverage with respect to the Assets or the business of the Partnership
Group;

(ii) all expenses and expenditures incurred by Valero or its Affiliates, if any,
as a result of the Partnership becoming and continuing as a publicly traded
entity, including costs associated with annual and quarterly reports,
independent auditor fees, partnership governance and compliance, registrar and
transfer agent fees, tax return and Schedule K-1 preparation and distribution,
legal fees and independent director compensation;

(iii) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by Valero and
its Affiliates to the Partnership Group pursuant to Section 3.1; and

 

12



--------------------------------------------------------------------------------

(iv) any additional out-of-pocket costs and expenses actually incurred by Valero
and its Affiliates in providing the General and Administrative Services, as well
as any other out-of-pocket expenses incurred on behalf of the Partnership Group.

(b) Such reimbursements shall be made in accordance with Section 3.4. For the
avoidance of doubt, Reimbursable Expenses shall be paid by the Partnership in
addition to, and not as a part of or included in, the Administrative Fee.

3.4 Invoicing and Payment. On or before the tenth (10th) Business Day after each
calendar month during which this Agreement is in effect, Valero shall submit an
invoice to the Partnership for the Administrative Fee installment due with
respect to such month, as well as any Reimbursable Expenses incurred through the
end of such month and not previously paid by the Partnership. The Partnership
shall, within ten (10) calendar days of receipt, pay such invoice, except for
any Reimbursable Expenses therein being disputed in good faith by the
Partnership. Any amounts that the Partnership has disputed in good faith and
that are later determined by any court or other competent authority having
jurisdiction, or by agreement of the Parties, to be owing from the Partnership
shall be paid in full within ten (10) calendar days of such determination,
together with interest thereon at the Interest Rate, from the date due under the
original invoice until the date of payment.

ARTICLE 4

Right of First Offer

4.1 Right of First Offer to Purchase Certain Assets retained by Valero Entities.

(a) Each ROFO Asset owner (a “ROFO Asset Owner”) hereby grants to the
Partnership a right of first offer for a period of five years from the Closing
Date (the “ROFO Period”) on any ROFO Asset set forth next to such ROFO Asset
Owner’s name on Schedule D to the extent that such ROFO Asset Owner proposes to
Transfer any ROFO Asset (other than (i) to an Affiliate who agrees in writing
that such ROFO Asset remains subject to the provisions of this Article 4 and
such Affiliate assumes the obligations under this Article 4 with respect to such
ROFO Asset or (ii) in connection with a Transfer of the refinery with respect to
which such ROFO Asset is within, substantially dedicated to, or an integral part
of) or enter into any agreement to do any of the foregoing during the ROFO
Period.

(b) The Parties acknowledge that all potential Transfers of ROFO Assets pursuant
to this Article 4 are subject to obtaining any and all required written consents
of Governmental Authorities and other third parties and to the terms of all
existing agreements in respect of the ROFO Assets; provided, however, that
Valero represents and warrants that, to its knowledge after reasonable
investigation, there are no terms in such agreements that would materially
impair the rights granted to the Partnership pursuant to this Article 4 with
respect to any ROFO Asset.

4.2 Procedures.

(a) In the event a ROFO Asset Owner proposes to Transfer any applicable ROFO
Asset (other than (i) to an Affiliate as provided in Section 4.1(a) or (ii) in
connection with a Transfer of the refinery with respect to which such ROFO Asset
is within, substantially

 

13



--------------------------------------------------------------------------------

dedicated to, or an integral part of) during the ROFO Period (a “Proposed
Transaction”), such ROFO Asset Owner shall, prior to entering into any such
Proposed Transaction, first give notice in writing to the Partnership (the “ROFO
Notice”) of its intention to enter into such Proposed Transaction. The ROFO
Notice shall include any material terms, conditions and details as would be
necessary for the Partnership to make a responsive offer to enter into the
Proposed Transaction with the applicable ROFO Asset Owner, which terms,
conditions and details shall at a minimum include any terms, condition or
details that such ROFO Asset Owner would propose to provide to non-Affiliates in
connection with the Proposed Transaction. The Partnership shall have 60 days
following receipt of the ROFO Notice to propose an offer to enter into the
Proposed Transaction with such ROFO Asset Owner (the “ROFO Response”). The ROFO
Response shall set forth the terms and conditions (including the purchase price
the Partnership proposes to pay for the ROFO Asset and the other terms of the
purchase including, if requested by ROFO Asset Owner, the terms on which one or
more Group Members will provide services to any Valero Entity to enable the
Valero Entities to utilize the applicable ROFO Asset) pursuant to which
applicable Group Members would be willing to enter into a binding agreement for
the Proposed Transaction. The decision to issue the ROFO Response and the terms
of the ROFO Response shall be subject to approval by the Conflicts Committee. If
no ROFO Response is delivered by the Partnership within such 60-day period, then
the Partnership shall be deemed to have waived its right of first offer with
respect to such ROFO Asset, except to the extent reinstated as provided in
Section 4.2(e).

(b) Unless the ROFO Response is rejected pursuant to written notice delivered by
the applicable ROFO Asset Owner to the Partnership within 60 days of the
delivery of the ROFO Response, such ROFO Response shall be deemed to have been
accepted by the applicable ROFO Asset Owner and such ROFO Asset Owner shall
enter into an agreement with the applicable Group Member(s) providing for the
consummation of the Proposed Transaction upon the terms set forth in the ROFO
Response and, if applicable, the applicable Group Member(s) will enter into an
agreement with the applicable Valero Entities setting forth the terms on which
the applicable Group Member(s) will provide services to the applicable Valero
Entity or Entities to enable such Valero Entities to utilize the ROFO Asset.
Unless otherwise agreed between the applicable Valero Entities and the
Partnership, the terms of the purchase and sale agreement will include the
following:

(i) the applicable Group Member will agree to deliver the purchase price (in
cash, Partnership Interests, an interest-bearing promissory note, or any
combination thereof);

(ii) the applicable ROFO Asset Owner will represent that it has title to the
ROFO Assets that is sufficient to operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Group Member may
approve. If the Group Member desires to obtain any title insurance with respect
to the ROFO Asset, the full cost and expense of obtaining the same (including
the cost of title examination, document duplication and policy premium) shall be
borne by the Group Member;

 

14



--------------------------------------------------------------------------------

(iii) the applicable ROFO Asset Owner will grant to the Group Member the right,
exercisable at the Group Member’s risk and expense prior to the delivery of the
ROFO Response, to make such surveys, tests and inspections of the ROFO Asset as
the Group Member may deem desirable, so long as such surveys, tests or
inspections do not damage the ROFO Asset or interfere with the activities of the
applicable ROFO Asset Owner;

(iv) the Group Member will have the right to terminate its obligation to
purchase the ROFO Asset under this Article 4 if the results of any title
examination, survey, test or inspection under Sections 4.2(b)(ii) or 4.2(b)(iii)
are, in the reasonable opinion of the Group Member, unsatisfactory;

(v) the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by the ROFO Asset Owners of the ROFO Response
pursuant to Section 4.2(a);

(vi) the applicable ROFO Asset Owner and the Group Member shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 4.2(b), including causing its respective Affiliates
to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith; and

(vii) neither the applicable ROFO Asset Owner nor the Group Member shall have
any obligation to sell or buy the ROFO Assets if any of the consents referred to
in Section 4.1(b) has not been obtained.

(c) The applicable ROFO Asset Owner and the Group Member shall cooperate in good
faith in obtaining all necessary governmental and other third-party approvals,
waivers and consents required for the closing. Any such closing shall be
delayed, to the extent required, until the third business day following the
expiration of any required waiting periods under the HSR Act; provided, however,
that such delay shall not exceed 60 days following the 180 days referred to in
Section 4.2(b)(v) (the “ROFO Governmental Approval Deadline”) and, if
governmental approvals and waiting periods shall not have been obtained or
expired, as the case may be, by such ROFO Governmental Approval Deadline, then
the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party (i) on terms and conditions (excluding those
relating to price) that are not more favorable in the aggregate to such third
party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Group Member in the ROFO Response to such ROFO Asset Owner.

(d) If the Partnership has not timely delivered a ROFO Response as specified
above with respect to a Proposed Transaction that is subject to a ROFO Notice,
the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party on terms and conditions no more favorable to
such third party than those set forth in the ROFO Notice. If a ROFO Response
with respect to such Proposed Transaction is rejected by the

 

15



--------------------------------------------------------------------------------

applicable ROFO Asset Owner, such ROFO Asset Owner shall be free to enter into a
Proposed Transaction with any third party (i) on terms and conditions (excluding
those relating to price) that are not more favorable in the aggregate to such
third party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Group Member in the ROFO Response to such ROFO Asset Owner.

(e) If a Proposed Transaction with a third party is not consummated as provided
in this Section 4.2 within one year of, as applicable, the Partnership’s failure
to timely deliver a ROFO Response with respect to such Proposed Transaction that
is subject to a ROFO Notice, the rejection by the applicable ROFO Asset Owner of
a ROFO Response with respect to such Proposed Transaction or the ROFO
Governmental Approval Deadline, then, in each case, the applicable ROFO Asset
Owner may not Transfer any ROFO Assets described in such ROFO Notice without
complying again with the provisions of this Article 4, if and to the extent then
applicable.

ARTICLE 5

Right of First Refusal

5.1 Valero Right of First Refusal.

(a) Each ROFR Asset owner (a “ROFR Asset Owner”) hereby grants to Valero a right
of first refusal on any proposed Transfer (other than a grant of a security
interest to a bona fide third-party lender or a Transfer to another Group
Member) of any ROFR Asset set forth next to such ROFR Asset Owner’s name on
Schedule E. The Parties acknowledge and agree that nothing in this Article 5
shall prevent or restrict the Transfer of the capital stock, equity or ownership
interests or other securities of the General Partner or the Partnership.

(b) The Parties acknowledge that all potential Transfers of ROFR Assets pursuant
to this Article 5 are subject to obtaining any and all required written consents
of Governmental Authorities and other third parties and to the terms of all
existing agreements in respect of the ROFR Assets; provided, however, that the
Partnership represents and warrants that, to its knowledge after reasonable
investigation, there are no terms in such agreements that would materially
impair the rights granted to Valero pursuant to this Article 5 with respect to
any ROFR Asset.

5.2 Procedures for Transfer of ROFR Asset.

(a) In the event a Group Member proposes to Transfer any of the ROFR Assets
(other a grant of a security interest to a bona fide third-party lender or a
Transfer to another Group Member) pursuant to a bona fide third-party offer (an
“Acquisition Proposal”), then the Partnership shall, prior to entering into any
such Acquisition Proposal, first give notice in writing to Valero (a
“Disposition Notice”) of the Group Member’s intention to enter into such
Acquisition Proposal. The Disposition Notice shall include any material terms,
conditions and details as would be necessary for Valero to determine whether to
exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquiror (the “Proposed Transferee”), the

 

16



--------------------------------------------------------------------------------

ROFR Assets subject to the Acquisition Proposal (the “Sale Assets”), the
purchase price offered by such Proposed Transferee (the “Offer Price”),
reasonable detail concerning any non-cash portion of the proposed consideration,
if any, to allow Valero to reasonably determine the fair market value of such
non-cash consideration, the Partnership’s estimate of the fair market value of
any non-cash consideration and all other material terms and conditions of the
Acquisition Proposal that are then known to the Partnership. To the extent the
Proposed Transferee’s offer consists of consideration other than cash (or in
addition to cash), the Offer Price shall be deemed equal to the amount of any
such cash plus the fair market value of such non-cash consideration. In the
event Valero and the Partnership are able to agree on the fair market value of
any non-cash consideration or if the consideration consists solely of cash,
Valero will provide written notice of its decision regarding the exercise of its
right of first refusal to purchase the Sale Assets (the “ROFR Response”) to the
Partnership within 60 days of its receipt of the Disposition Notice (the “First
ROFR Acceptance Deadline”). In the event Valero and the Partnership are unable
to agree on the fair market value of any non-cash consideration prior to the
First ROFR Acceptance Deadline, Valero shall indicate its desire to determine
the fair market value of such non-cash consideration pursuant to the procedures
outlined in the remainder of this Section 5.2(a) in a ROFR Response delivered
prior to the First ROFR Acceptance Deadline. If no ROFR Response is delivered by
Valero prior to the First ROFR Acceptance Deadline, then Valero shall be deemed
to have waived its right of first refusal with respect to such Sale Asset,
except to the extent reinstated as provided in Section 5.2(d). In the event
(i) Valero’s determination of the fair market value of any non-cash
consideration described in the Disposition Notice is less than the fair market
value of such consideration as determined by the Partnership in the Disposition
Notice and (ii) Valero and the Partnership are unable to mutually agree upon the
fair market value of such non-cash consideration within 60 days after Valero
notifies the Partnership of its determination thereof, the Partnership and
Valero will engage a mutually agreed upon, nationally recognized investment
banking firm or other mutually acceptable qualified appraiser to determine the
fair market value of the non-cash consideration. The investment banking firm or
appraiser will determine the fair market value of the non-cash consideration
within 30 days of its engagement and furnish Valero and the Partnership its
determination. The fees of the investment banking firm or appraiser will be
split equally between Valero and the Partnership. Once the investment banking
firm or appraiser has submitted its determination of the fair market value of
the non-cash consideration, Valero will provide a ROFR Response to the
Partnership within 30 days after the investment banking firm or appraiser has
submitted its determination (the “Second ROFR Acceptance Deadline”). If no ROFR
Response is delivered by Valero prior to the Second ROFR Acceptance Deadline,
then Valero shall be deemed to have waived its right of first refusal with
respect to such Sale Asset.

(b) If Valero elects in a ROFR Response delivered prior to the applicable ROFR
Acceptance Deadline to exercise its right of first refusal with respect to a
Sale Asset, within 60 days of the delivery of the ROFR Response, such ROFR
Response shall be deemed to have been accepted by the Partnership and the
applicable Group Member(s) shall enter into an agreement with one or more Valero
Entities providing for the consummation of the Acquisition Proposal upon the
terms set forth in the ROFR Response. Unless otherwise agreed between Valero and
the Partnership, the terms of the purchase and sale agreement will include the
following:

 

17



--------------------------------------------------------------------------------

(i) a Valero Entity will agree to deliver the Offer Price in cash (unless Valero
and the Partnership agree that such consideration will be paid, in whole or in
part, in equity securities of Valero, an interest-bearing promissory note, or
any combination thereof);

(ii) the applicable Group Member will represent that it has title to the Sale
Asset that is sufficient to operate the Sale Asset in accordance with its
intended and historical use, subject to all recorded matters and all physical
conditions in existence on the closing date for the purchase of the applicable
Sale Asset, plus any other such matters as Valero may approve. If the Valero
Entity desires to obtain any title insurance with respect to the Sale Asset, the
full cost and expense of obtaining the same (including the cost of title
examination, document duplication and policy premium) shall be borne by Valero;

(iii) the applicable Group Member will grant to Valero the right, exercisable at
Valero’ risk and expense prior to the delivery of the ROFR Response, to make
such surveys, tests and inspections of the Sale Asset as Valero may deem
desirable, so long as such surveys, tests or inspections do not damage the Sale
Asset or interfere with the activities of the applicable Group Member;

(iv) Valero will have the right to terminate its obligation to purchase the Sale
Asset under this Article 5 if the results of any title examination, survey, test
or inspection under Section 5.2(b)(ii) or 5.2(b)(iii) above are, in the
reasonable opinion of Valero, unsatisfactory;

(v) the closing date for the purchase of the Sale Asset shall occur no later
than 180 days following receipt by the Partnership of the ROFR Response pursuant
to Section 5.2(a);

(vi) the applicable Group Member and the applicable Valero Entities shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 5.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

(vii) the sale of any Sale Assets shall be made on an “as is,” “where is” and
“with all faults” basis, and the instruments conveying such Sale Assets shall
contain appropriate disclaimers; and

(viii) neither the Partnership Group nor Valero shall have any obligation to
sell or buy the Sale Assets if any of the consents referred to in Section 5.1(b)
has not been obtained.

(c) Valero and the Partnership shall cooperate in good faith in obtaining all
necessary governmental and other third party approvals, waivers and consents
required for the closing. Any such closing shall be delayed, to the extent
required, until the third business day following the expiration of any required
waiting periods under the HSR Act; provided, however,

 

18



--------------------------------------------------------------------------------

that such delay shall not exceed 60 days following the 180 days referred to in
Section 5.2(b)(v) (the “ROFR Governmental Approval Deadline”) and, if
governmental approvals and waiting periods shall not have been obtained or
expired, as the case may be, by such ROFR Governmental Approval Deadline, then
Valero shall be deemed to have waived its right of first refusal with respect to
the Sale Assets described in the Disposition Notice and thereafter the Group
Member shall be free to consummate the Transfer to the Proposed Transferee,
subject to Section 5.2(d)(ii).

(d) If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 5.2(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of
(A) 180 days after the applicable ROFR Acceptance Deadline and (B) three
business days after the satisfaction of all governmental approval or filing
requirements, if any, or (ii) in the case of a Transfer permitted under Section
5.2(c), is not consummated within the later of (A) 60 days after the ROFR
Governmental Approval Deadline and (B) three business days after the
satisfaction of all governmental approval or filing requirements, if any, then
in each case the Acquisition Proposal shall be deemed to lapse, and the Group
Member may not Transfer any of the Sale Assets described in the Disposition
Notice without the Partnership complying again with the provisions of this
Article 5 if and to the extent then applicable.

ARTICLE 6

Licenses of Marks

6.1 Grant of Valero License. Upon the terms and conditions set forth in this
Article 6, VMSC hereby grants and conveys to the Partnership and each of the
entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free, worldwide right and license (the
“Valero License”) to use the trademarks and tradenames owned by VMSC listed on
Schedule F (collectively, the “Valero Marks”).

6.2 Ownership and Quality of Valero Marks. The Partnership, on behalf of itself
and the other Group Members, agrees that ownership of the Valero Marks and the
goodwill relating thereto shall remain vested in Valero, as applicable, during
the term of the Valero License and thereafter. The Partnership agrees, and
agrees to cause the other Group Members, never to challenge, contest or question
the validity of Valero’s ownership of the Valero Marks or any registration
thereof by Valero. In connection with the use of the Valero Marks, the
Partnership and any other Group Member shall not in any manner represent that
they have any ownership in the Valero Marks or registration thereof. The
Partnership, on behalf of itself and the other Group Members, acknowledges that
the use of the Valero Marks by the Partnership or the other Group Members shall
not create any right, title or interest in or to the Valero Marks, and all use
of the Valero Marks by the Partnership or any other Group Member shall inure to
the benefit of Valero, as applicable. The Partnership agrees, and agrees to
cause the other Group Members, to use the Valero Marks, if at all, in accordance
with such quality standards established by Valero and communicated to the
Partnership Group from time to time. The Parties agree that the products and
services offered by the Partnership as of the Closing Date are of a quality that
is acceptable to Valero.

 

19



--------------------------------------------------------------------------------

6.3 Termination. The Valero License shall terminate upon the termination of this
Agreement pursuant to Section 8.5.

ARTICLE 7

Prefunding of Capital Expenditures

Prior to the Closing Date, VTDC will contribute $3.5 million to the Partnership
as prepayment for the completion of the projects set forth on Schedule G (the
“Prefunded Projects”). The Partnership hereby agrees, in consideration of such
contribution, that the Partnership will use its commercially reasonably efforts
to complete, or cause the completion, of each Prefunded Project on or before
such dates as shall be reasonably agreed by the Parties following the Closing
Date. The Parties acknowledge and agree that the Partnership will bear any costs
and expenses associated with the completion of the Prefunded Projects in excess
of $3.5 million.

ARTICLE 8

Miscellaneous

8.1 Confidentiality.

(a) From and after the Closing Date, each of the Parties shall hold, and shall
cause their respective Subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information in strict
confidence, with at least the same degree of care that applies to such Party’s
confidential and proprietary information and shall not use such Confidential
Information and shall not release or disclose such Confidential Information to
any other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any breach of this section by any of
its Representatives.

(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.

(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 8.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 8.1 and to enforce specifically the terms and provisions of this
Section 8.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 8.1 shall survive the
termination of this Agreement.

 

20



--------------------------------------------------------------------------------

8.2 Choice of Law; Arbitration; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

(b) The Parties agree that any dispute, controversy, or claim arising out of or
relating to this Agreement shall be settled by submission to binding arbitration
in San Antonio, Texas, such arbitration to be conducted as follows: If the
Parties cannot resolve any such dispute, controversy, or claim, then no earlier
than 10 days following written notice to the other Parties, any Party may
initiate binding arbitration by giving a notice of intent to arbitrate to the
other Parties to such dispute, controversy, or claim. Valero, on behalf of the
affected Valero Entities, and the General Partner, on behalf of the affected
Group Members, will each select a single arbitrator within 15 days of the
delivery of the notice of intent to arbitrate by any Party. The arbitrators must
be attorneys familiar by training and experience with midstream operations,
master limited partnerships and Texas law or otherwise specialized or skilled so
as to be fit for the nature of the dispute. The two selected arbitrators shall
select a third arbitrator who will serve as the chairman. In addition, the
arbitrators must be impartial and independent of the parties to such dispute,
controversy, or claim. If a Party is unable or unwilling to select an arbitrator
within 15 days of the notice of intent to arbitrate, then the single selected
arbitrator shall select the third arbitrator and those two arbitrators shall
select the other Party’s arbitrator. The arbitration proceeding shall be
governed by Texas law and shall be informal and expeditious and conducted in
such manner as to result in a good faith resolution as soon as reasonably
possible under the circumstances. A hearing, if one is desired by the
arbitrators, shall be held in San Antonio, Texas, no later than 15 days after
selection of all of the arbitrators. The arbitrators shall set the schedule and
requirements for any further proceedings and move the arbitration to completion
as soon as reasonably practicable. It is the intent of the Parties, subject to
any agreement or ruling to the contrary, that they may present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required, but the arbitrators shall consider any
evidence and testimony that they determine to be relevant, in accordance with
procedures that they determine to be appropriate. Any award entered in the
arbitration shall be made by a written opinion stating the reasons and basis for
the award made and any payment due pursuant to the arbitration shall be made
within 15 days of the arbitrators’ decision. The final decision of the
arbitrators shall be binding on the Parties. Each Party shall bear its own costs
and expenses of the arbitration; provided, however, that the costs of employing
arbitrators shall be borne equally by each side.

(c) Any Party may bring any action or proceeding to enforce the final decision
of the arbitrators exclusively in any federal or state courts located in Texas
and each Party (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of

 

21



--------------------------------------------------------------------------------

mail), postage prepaid, to it at its address specified in Section 8.3. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of Texas for any purpose
except as provided herein and shall not be deemed to confer rights on any Person
other than the Parties.

8.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
United States mail, addressed to the Person to be notified, postpaid, and
registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by
facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 8.3.

If to Valero:

Valero Energy Corporation

One Valero Way

San Antonio, Texas 78249

Attn: President

Facsimile: (210) 345-2413

If to any Group Member:

Valero Energy Partners LP

c/o Valero Energy Partners GP LLC, its general partner

One Valero Way

San Antonio, Texas 78249

Attn: President

Facsimile: (210) 370-5161

8.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

8.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article 2 and Article 8 hereof, may be terminated (a) by the written
agreement of all of the Parties or (b) by Valero or the Partnership immediately
upon a Partnership Change of Control by written notice given to the other
Parties to this Agreement. For the avoidance of doubt, the Parties’
indemnification obligations under Article 2 shall, to the fullest extent
permitted by law, survive the termination of this Agreement in accordance with
their respective terms.

8.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

 

22



--------------------------------------------------------------------------------

8.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.

8.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

8.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

8.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

8.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

VALERO ENERGY CORPORATION By:  

/s/ Michael S. Ciskowski

Name: Michael S. Ciskowski

Title: Executive Vice President and Chief Financial

            Officer

VALERO ENERGY PARTNERS LP By:   Valero Energy Partners GP LLC, its general
partner   By:  

/s/ Richard F. Lashway

  Name: Richard F. Lashway   Title: President and Chief Operating Officer VALERO
ENERGY PARTNERS GP LLC By:  

/s/ Richard F. Lashway

Name: Richard F. Lashway Title: President and Chief Operating Officer VALERO
PARTNERS OPERATING CO. LLC By:  

/s/ Donna M. Titzman

Name: Donna M. Titzman Title: Senior Vice President and Treasurer VALERO
MARKETING AND SUPPLY COMPANY By:  

/s/ Joseph W. Gorder

Name: Joseph W. Gorder Title: President

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

VALERO PARTNERS EP, LLC By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel VALERO
PARTNERS LUCAS, LLC By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel VALERO
PARTNERS MEMPHIS, LLC By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel VALERO
TERMINALING AND DISTRIBUTION COMPANY By:  

/s/ Michael S. Ciskowski

Name: Michael S. Ciskowski

Title: Executive Vice President and Chief Financial

            Officer

THE SHAMROCK PIPE LINE CORPORATION By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel

Signature Page to Omnibus Agreement

 



--------------------------------------------------------------------------------

VALERO PLAINS COMPANY LLC By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel THE
PREMCOR REFINING GROUP INC. By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel THE
PREMCOR PIPELINE CO. By:  

/s/ Jay D. Browning

Name: Jay D. Browning Title: Senior Vice President and General Counsel

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

Schedule A

Environmental Matters for which Valero will Indemnify Group Members

Notwithstanding any other provision in this Agreement to the contrary, and
subject to the conditions set forth below:

(a) Valero shall indemnify the Partnership Group for the remediation of, other
corrective actions required with respect to, and other Losses (if any) arising
out of any Hazardous Substances on, under, about or migrating from the Lucas
Terminal or the West Memphis Terminal prior to the Closing Date (collectively,
“Existing Contamination Liabilities”) with respect to which Valero, prior to the
Closing Date (i) received indemnification from a third party pursuant to a
written agreement (an “Indemnification Agreement”), or (ii) placed a third party
on notice that Valero believes such third party is legally liable (whether such
liability arises by contract, statute, common law or otherwise); provided that
such indemnification of the Partnership by Valero shall apply only if and to the
extent that Valero is actually able to secure payment or performance by the
third party with respect to the Existing Contamination Liabilities; and

(b) As between Valero and the Partnership Group, Valero shall retain
responsibility for Existing Contamination Liabilities to the extent, and only to
the extent, that Valero is actually able to secure payment or performance by a
third party with respect to the Existing Contamination Liabilities as provided
in paragraph (a), above.

The obligations of Valero under paragraphs (a) and (b) above are subject to the
satisfaction of each of the following conditions, the failure of any one or more
of which shall excuse Valero from its obligations to the extent it is prejudiced
thereby:

(i) The Partnership Group shall fully cooperate with Valero and its designees in
facilitating any remediation or other corrective action activities at the Lucas
Terminal or West Memphis Terminal, as applicable, and in seeking to recover from
third parties for any Existing Contamination Liabilities;

(ii) The Partnership Group shall comply with all applicable requirements of any
Indemnification Agreement that requires the cooperation or involvement of the
owner of the Lucas Terminal or the West Memphis Terminal, as applicable,
including any notifications or filings that must be made by the owner of the
Lucas Terminal or the West Memphis Terminal, as applicable; provided that the
Partnership Group has been made aware of the relevant requirements in such
Indemnification Agreement; and

 

Schedule A – Page 1



--------------------------------------------------------------------------------

No member of the Partnership Group shall take any actions or omit to act in any
manner that would (1) violate or cause a violation of any of Valero’s
obligations, or a waiver or release of any third party’s obligations, under any
Indemnification Agreement, or (2) otherwise relieve a third party of any of its
legal obligations; in each case provided that the Partnership Group has been
made aware of the relevant obligations.

 

Schedule A – Page 2



--------------------------------------------------------------------------------

Schedule B

Certain Matters for which Valero will Indemnify Group Members

Valero will indemnify Valero Partners Operating Co. LLC (“VPOC”) for any lost
throughput fees it may suffer by reason of its connection to TransCanada’s
Cushing MarketLink pipeline not being in service by March 1, 2014 for any reason
whatsoever, other than due to the gross negligence or willful misconduct of any
Group Member, which indemnity shall, for federal income tax purposes, be treated
as an adjustment to the value of the assets treated as sold or contributed to
the Partnership by Valero pursuant to the Contribution Agreement. The losses
payable by Valero pursuant to this indemnity will be calculated by multiplying
45,000 (representing VMSC’s initial Minimum Quarterly TransCanada Commitment
expressed as a daily number of barrels), times the number of days from and
including March 1, 2014 up to, but not including, the day commercial
transportation services on the MarketLink Pipeline from Cushing, Oklahoma to
Partnership’s Lucas Terminal commence, and then multiplying that product times
$0.05 (representing the TransCanada Throughput Charge per barrel). The
italicized terms used in this paragraph have the meanings set forth in the
Terminal Services Schedule (Lucas Terminal) to the Master Terminal Services
Agreement between VMSC and VPOC.

 

Schedule B – Page 1



--------------------------------------------------------------------------------

Schedule C

General and Administrative Services

Ad Valorem Tax Services

Accounting Services, including:

 

  •   Accounting Governance

 

  •   Corporate Accounting

 

  •   Internal and External Reporting

 

  •   Federal income tax services

 

  •   Operations Accounting

 

  •   State and local tax services

 

  •   Transactional tax services

Business Development

Corporate Aviation and Travel Services

Corporate Communications and Public Relations

Corporate Development

Data Processing and Information Technology Services

Engineering and Project Management

Executive Oversight

Financial Accounting and Reporting

Foreign Trade Zone Reporting and Accounting (if applicable)

Governmental Affairs

Group Accounting

Health, Safety & Environmental Services

Human Resources Services

Internal Audit

Legal, including:

 

  •   Acquisitions & Divestitures

 

  •   Commercial

 

  •   Corporate

 

  •   Environmental

 

  •   Labor & Employment

 

  •   Litigation support

 

  •   Procurement / General Contracting

 

  •   Regulatory

 

  •   Tariff Maintenance

Office Services, including:

 

  •   Clinic

 

  •   Health Club

 

Schedule C – Page 1



--------------------------------------------------------------------------------

  •   Mail Center/ Mail Services

 

  •   Office Space including building maintenance

 

  •   Security

Pipeline Control Center services*

Purchasing / Supply Chain Management

Records Management

Real Estate Management

Risk and Claims Management Services

Shareholder and Investor Relations

Treasury & Banking, including:

 

  •   Finance Services

 

  •   Cash Management

 

  •   Credit Services

 

* When performing operational services with respect to Partnership facilities,
personnel working in the Pipeline Control Center shall act at the direction of,
and be subject to exclusive supervision by, the General Partner (acting in its
capacity as the general partner of, and on behalf of, the Partnership)

 

Schedule C – Page 2



--------------------------------------------------------------------------------

Schedule D

ROFO Assets

Set forth below is a list of each ROFO Asset and the corresponding ROFO Asset
Owner. Please refer to the Registration Statement for a further description of
each ROFO Asset.

 

ROFO Asset

  

ROFO Asset Owner

Wynnewood Products System    Valero Terminaling and Distribution Company McKee
Crude System    The Shamrock Pipe Line Corporation    Valero Terminaling and
Distribution Company    Valero Plains Company LLC Parkway Products Pipeline*   
Valero Terminaling and Distribution Company Three Rivers Crude System    Valero
Terminaling and Distribution Company Hartford Crude Terminal    The Premcor
Refining Group Inc. Fannett Storage Facility    The Premcor Pipeline Co.

 

* As described in the Registration Statement, the Parkway Products Pipeline is
owned by a 50/50 joint venture between Valero Terminaling and Distribution
Company and Kinder Morgan. The right of first offer granted in Section 4.1
applies only to Valero Terminaling and Distribution Company’s 50% interest.

 

Schedule D – Page 1



--------------------------------------------------------------------------------

Schedule E

Certain ROFR Assets

Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner. Please refer to the Registration Statement for a further description of
each ROFR Asset.

 

ROFR Asset

  

ROFR Asset Owner

McKee Products System*    Valero Partners EP, LLC Memphis truck rack    Valero
Partners Memphis, LLC Lucas Crude System    Valero Partners Lucas, LLC

 

* As described in the Registration Statement, Valero Partners EP, LLC owns a
33 1⁄3% undivided interest in the McKee Products System, and the remainder of
the system is owned by NuStar. The right of first refusal granted in Section 5.1
applies only to Valero Partners EP, LLC’s 33 1⁄3% interest.

 

Schedule E – Page 1



--------------------------------------------------------------------------------

Schedule F

Valero Marks

 

Depiction

  

Mark

  

Goods/Services

  

Status

  

Application

Number

  

Reg.

Number

  

Reg.

Date

  

Applicant

LOGO [g647766dsp_200.jpg]    V Valero Energy Partners LP & Design    Storage,
distribution, transportation, shipping and delivery of oil, products derived
from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)    Application – Intent to Use, filing date August 9, 2013    Serial
Number 86033483    Pending    Pending    Valero Energy Partners GP LLC VALERO   
VALERO (word mark)    Storage, distribution, transportation, shipping and
delivery of oil, products derived from oil, renewable fuels such as ethanol and
bio-diesel, and other hydrocarbon-based products via pipelines, trucks,
railcars, and marine vessels (IC 39)    Application – Use in commerce, filing
date August 1, 2013    Serial Number 86026506    Pending    Pending    Valero
Marketing and Supply Company

 

Schedule F – Page 1



--------------------------------------------------------------------------------

Depiction

  

Mark

  

Goods/Services

  

Status

  

Application

Number

  

Reg.

Number

  

Reg.

Date

  

Applicant

LOGO [g647766g06o57.jpg]    V Valero & Design    Storage, distribution,
transportation, shipping and delivery of oil, products derived from oil,
renewable fuels such as ethanol and bio-diesel, and other hydrocarbon-based
products via pipelines, trucks, railcars, and marine vessels (IC 39)   
Application – Use in commerce, filing date August 7, 2013    Serial Number
86031469    Pending    Pending    Valero Marketing and Supply Company LOGO
[g647766g03r37.jpg]    V & Design    Storage, distribution, transportation,
shipping and delivery of oil, products derived from oil, renewable fuels such as
ethanol and bio-diesel, and other hydrocarbon-based products via pipelines,
trucks, railcars, and marine vessels (IC 39)    Application – Use in commerce,
filing date August 5, 2013    Serial Number 86028938    Pending    Pending   
Valero Marketing and Supply Company

 

Schedule F – Page 2



--------------------------------------------------------------------------------

Schedule G

Prefunded Projects

Install new meters and line balance on Collierville crude pipeline

Install New Tank Mixers on Tanks 78 & 79 at Collierville

Collierville to Memphis P/L Guard Rails

Collierville Pipeline Integration

Lucas Tank Mixer Upgrades

Lucas Terminal Spare Motor

Lucas Install tank overfill protection

Memphis Truck Rack Additive Blending Install

Memphis Truck Rack Upgrade Oil/Water Separator

Memphis SCADA Network Integration

West Memphis Barge Additive Injection System

West Memphis Install Lab Building

West Memphis Install concrete under barge and receipt manifolds

West Memphis Tank Level Integration

Install debris deflector on Shorthorn pipeline at MM5

 

Schedule G – Page 1